Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A new examiner has been assigned to U.S. Application No. 16/296256.  Per MPEP 704.01, full faith and credit will be given to the searches and actions of the previous examiner where appropriate.

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims

-	Claim(s) 1 is/are amended
-	Claim(s) 1-13 is/are pending in the application.

This action is FINAL

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, , and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US 2017/0219828 in view of Tsai et al, U.S. Patent Publication No. 20170153662 (Tsai2). 
Consider claim 1, Tsai teaches an augmented reality device comprising: 
at least one optical module (see Tsai figure 1A, element 100), each of the at least one optical module (see Tsai figure 1A, element 100) from a display side to an eye side sequentially comprising (see Tsai figure 1A, element HE eye side corresponding to HE): 

a transparent display (see Tsai figure 1A, element 110);

a first lens (see Tsai figure 1A, element 120);

a second lens (see Tsai figure 1A, element 130), having a negative refractive power (see Tsai paragraphs [0026]-[0027], note that dioptre corresponds to refractive power) wherein a paraxial region of at least one of an eye side surface and a display side surface (the display side surface, the right surface of 130 in Figure 1) of the second lens (see Tsai figure 1A, element 130) is a concave surface or a structure having an optical function equal to a concave surface (center portion of 130 will have an optical function equal to a concave surface due to the curved center portion), and at least one of the eye side surface and the display side surface of the second lens is aspheric (the display side of 130 is aspheric as the surface profile is not portions of a sphere or cylinder); and 

a third lens (see Tsai figure 1A, element 140), having a positive refractive power  (see Tsai paragraphs [0026]-[0027], note that dioptre corresponds to refractive power), wherein a paraxial region of at least one of an eye side surface and a display side surface (the display side surface, the right surface of 140 in Figure) of the third lens (see Tsai figure 1A, element 140) is a convex surface or a structure having an optical function equal to a convex surface (center portion of 140 will have an optical function equal to a convex surface due to the curved center portion), at least one of the eye side surface and the display side surface of the third lens is aspheric (the display side of 140 is aspheric as the surface profile is not portions of a sphere or cylinder); and 

the number of lenses having the refractive powers in each of the at least one optical module is three (see Tsai figure 1A, element 120-140 is three), wherein the transparent display of the at least one optical module is configured to emit a light beam (see Tsai figure 1A, elements IL and AL, and paragraph [0026]), and the light beam sequentially passes through the first lens, the second lens, and the third lens to be incident into a user's eyes at the eye side (see Tsai paragraph [0026], IL and AL pass through 120-140), so that an augmented reality virtual  [0026] and “AR effect,” paragraph [0011]). 

Tsai does not explicitly disclose a first lens, located closer to the eye side than the display, having a negative refractive power; a second lens, located closer to the eye side than the first lens, having a negative refractive power, and a third lens, located closer to the eve side than the second lens, having a positive refractive power. 

In the same field of endeavor, head mounted display, Tsai2  teaches a first lens (see Tsai2 figure 7, element 17) located closer to the eye side (see Tsai2 figure 7, element FA) than the display (see Tsai2 figure 7, element 11), having a negative refractive power (as it comprises a convex lens, this lens type has a negative refractive power, see Tsai2 paragraph 0046 where second lens 14/15 of the head mounted display device 1 has a negative refractive power) a second lens (see Tsai2 figure 7, element 14), located closer to the eye side (see Tsai2 figure 7, element FA) than the first lens (see Tsai2 figure 7, element 17), having a negative refractive power (as it comprises a convex lens, this lens type has a negative refractive power, see Tsai2 paragraph 0046 where second lens 14/15 of the head mounted display device 1 has a negative refractive power), and a third lens (see Tsai2 figure 7, element 12), located closer to the eye side (see Tsai2 figure 7, element FA) than the second lens (see Tsai2 figure 7, element 14), having a positive refractive (as it comprises a concave lens, this lens type has a positive refractive power, see Tsai2 paragraph 0046 where first lens 12/13 of the head mounted display device 1 has a positive refractive power) so as to increase a field of view (see Tsai2 paragraph 0005)  One of ordinary skill in the art would have been motivated to have a first lens in Tsai have a negative refractive power as disclosed by Tsai2 so as to increase a field of view. 

Consider claim 2, Tsai as modified by Tsai2 teaches all the limitations of claim 1 and further teaches wherein the first lens (see Tsai figure 1, element 120), the second lens (see Tsai figure 1, element 130), and the third lens (see Tsai figure 1, element 140) of the at least one optical module (100) comprise a Fresnel lens, a lens having a continuous curved surface, a cylindrical lens, or a combination thereof (the first lens, the second lens, and the third lens comprises at least one Fresnel lens as the second lens 130 is a Fresnel lens, see Tsai paragraph [0026]). 

Consider claim 3, Tsai as modified by Tsai2 teaches all the limitations of claim 1, and further teaches wherein the first lens (see Tsai figure 1, element 120), the second lens (see Tsai figure 1, element 130), and the third lens (see Tsai figure 1, element 140) of the at least one optical module are Fresnel lenses (the second lens 130 is a Fresnel lens, see Tsai paragraph [0026]), and the other one of the first lens, the second lens, and the third lens of the at least one optical (the third lens 140 has a continuous curved surface, the central portion of 140, Tsai Figure 1A).

Consider claim 4, Tsai as modified by Tsai2 teaches all the limitations of claim 1. Tsai does not explicitly disclose  wherein the at least one optical module satisfies: -0.5<f3/f1<-2.5, -0.5<f3/f2<-2.5, and 0.65<f1/f2<1.75, wherein f1 is a focal length of the first lens, f2 is a focal length of the second lens, and f3 is a focal length of the third lens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the at least one optical module (see Tsai figure 1, element 100) satisfy: -0.5<f3/f1<-2.5, -0.5<f3/f2<-2.5, and 0.65<f1/f2<1.75 to optimize the focal length of the HMD as there is no evidence of criticality and the focal lengths are a result effective variable (See MPEP 2144.05 II). 

Consider claim 5, Tsai as modified by Tsai2 teaches all the limitations of claim 1. Tsai does not explicitly disclose wherein the at least one optical module satisfies: 0.6<D1/f3<1.7, wherein D1 is a distance from a display surface of the transparent display to the display side surface of the third lens, and f3 is a focal length of the third lens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the at least one optical module (see Tsai figure 1, element 100) satisfy 0.6<D1/f3<1.7, to optimize the focal length and size of the HMD as there is no evidence of criticality and the focal length and distance D1 are result effective variables (See MPEP 2144.05 II). 

Consider claim 6, Tsai as modified by Tsai2 teaches all the limitations of claim 1. Tsai does not explicitly disclose wherein the at least one optical module satisfies: 0.5<T1/f3<2.3, wherein T1 is a distance from a display surface of the transparent display to the eye side surface of the third lens, and f3 is a focal length of the third lens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the at least one optical module (see Tsai figure 1, element 100) satisfy 0.5<T1/f3<2.3, to optimize the focal length and size of the HMD as there is no evidence of criticality and the focal length and distance T1 are result effective variables (See MPEP 2144.05 II).

Consider claim 10, Tsai as modified by Tsai2 teaches all the limitations of claim 1 and further teaches wherein the display side surfaces of the first lens (see Tsai figure 1, element 120), the second lens (see Tsai figure 1, element 130), and the third lens (see Tsai figure 1, element 140) are plane surfaces (See Tsai Figure 1A showing the surfaces as plane surfaces).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US 2017/0219828 and Tsai et al, U.S. Patent Publication No. 20170153662 (Tsai2) in view of Guenter U.S. Patent No.  2018/0218661. 
Consider claim 7, Tsai as modified by Tsai2 teaches all the limitations of claim 1. Tsai does not explicitly disclose wherein the number of the at least one optical module is plural, and the plurality of optical modules are arranged in an array. 
105a and 105b), and the plurality of optical modules are arranged in an array (in respect to the left and right eye) so as to individually direct images to a left and right eye of a user. One of ordinary skill in the art would have been motivated further modified Tsai to have an optical module comprising a plurality of optical modules and be arranged in an array as disclosed by Guenter so as to individually direct images to a left and right eye of a user.

Consider claim 8, Tsai as modified by Tsai2 teaches all the limitations of claim 1. Tsai does not explicitly disclose wherein the at least one optical module is flexible.  
In the same field of endeavor, head mounted display, Guenter teaches wherein the at least one optical module is flexible (see Guenter paragraph [0018]) so as to individually direct images to a left and right eye and eliminate or significantly reduce a field curvature problem (see Guenter paragraph [0018]). One of ordinary skill in the art would have been motivated to have an optical module of Tsai to be flexible as disclosed by Guenter so as to individually direct images to a left and right eye and eliminate or significantly reduce a field curvature problem.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US 2017/0219828 and Tsai et al, U.S. Patent Publication No. 20170153662 (Tsai2) in view of Ha et al U.S. Patent No. 6804066. 

In the same field of endeavor, head mounted display, Ha teaches wherein a paraxial region of the eye side surface of the first lens is a concave surface (see Ha figure 2 left side of 509), and the eye side surface of the first lens is aspheric (see Ha figure 2 right side of 509) so as to improve image quality (see Ha Column 3, Lines 1-18) by providing a combination lens assembly. One of ordinary skill in the art would have been motivated to have the first lens in Tsai have a negative refractive power as disclosed by Ha so as to improve image quality by providing a combination lens assembly (Id.).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US 2017/0219828 and Tsai et al, U.S. Patent Publication No. 20170153662 (Tsai2) in view of Guenter, U.S. Patent No.  2018/0218661 and Benitez et al U.S. Patent No. 2017/0171533.
Consider claim 11, Tsai as modified by Tsai2 teaches all the limitations of claim 1 and further teaches wherein the first lenses (see Tsai figure 1A, element 120) of the optical module form a first lens assembly (see Tsai figure 1A, element 120), the second lenses (see Tsai figure 1A, element 130) of the optical module form a second lens assembly (see Tsai figure 1A, element 130), the third lenses (see Tsai figure 1A, element 140) of the optical module form a third lens assembly 140), and at least one of the first lens assembly (see Tsai figure 1A, element 120), the second lens assembly (see Tsai figure 1A, element 130), and the third lens (see Tsai figure 1A, element 140) assembly is connected to form a lens array (see Tsai figure 1A, element 100 comprising 120, 130, and 140). 

Tsai does not explicitly disclose wherein the number of the at least one optical module is plural, and wherein the optical module comprises a plurality of optical modules. 
In the same field of endeavor, head mounted display, Guenter teaches wherein the number of the at least one optical module is plural (see Guenter figure 1, elements 105a and 105b), and wherein the optical module comprises a plurality of optical modules (see Guenter figure 1, elements 105a and 105b, in respect to the left and right eye) so as to individually direct images to a left and right eye of a user. One of ordinary skill in the art would have been motivated to have further modified Tsai to have an optical module comprising a plurality of optical modules and be arranged in an array as disclosed by Guenter so as to individually direct images to a left and right eye of a user.

Tsai/Tsai2/Guenter do not explicitly disclose wherein the lens array comprises a cylindrical lens array. 
In the same field of endeavor, head mounted display, Benitez teaches wherein the lens array (see Benitez figure 41a, element 4102 and 4104) comprises a  Figure 41a) so as to facilitate a user to experience augmented reality regardless of a linear movement of a user’s eyes. One of ordinary skill in the art would have been motivated to have further modified Tsai to have the lens array comprising a cylindrical lens array as disclosed by Benitez so as to facilitate a user to experience augmented reality regardless of a linear movement of a user’s eyes. 

Consider claim 12, Tsai as modified by Tsai2, Guenter and Benitez teaches all the limitations of claim 11 and further teaches wherein at least one of the first lens assembly, the second lens assembly, and the third lens assembly forms the ring-shaped Fresnel lens array or the array of lenses having the continuous curved surfaces (see Tsai paragraphs [0026]-[0027] and Figure 1A, , the two lenses assemblies 130 and 140 forms an array having continuous curved surfaces corresponding to the curved portions of the profiles of 130 and 140 in Figure 1A) and the ring-shaped Fresnel lens array or the array of lenses having the continuous curved surfaces is a linear array or a planar array (see Tsai paragraphs [0026]-[0027] and Figure 1A, , the two lenses assemblies 130 and 140 forms an array having continuous curved surfaces corresponding to the curved portions of the profiles of 130 and 140 in Figure 1A  and the array is a planar array as the array 130 and 140 comprise Fresnel lenses that correspond to their planar profiles in Figure 1A). 


Tsai does not explicitly disclose wherein the cylindrical lens array is a linear array or a planar array. 
In the same field of endeavor, head mounted display, Benitez teaches wherein the lens array (see Benitez figure 41a, elements 4102 and 4104) comprises a cylindrical lens array (see Benitez Figure 41a) wherein the cylindrical lens array is a planar array (Id., showing the planar cylindrical portions of 4102 and 4104) so as to facilitate a user to experience augmented reality regardless of a linear movement of a user’s eyes. One of ordinary skill in the art would have been motivated to have further modified Tsai to have the lens array comprising a cylindrical lens array as disclosed by Benitez so as to facilitate a user to experience augmented reality regardless of a linear movement of a user’s eyes.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee, U.S. Patent Publication No. 20170242220 (optical lens assembly), Dai, U.S. Patent Publication No. 20180231741 (ocular lens).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625